Citation Nr: 0906894	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  04-25 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  What evaluation is warranted for residuals of a cold 
injury to the left foot from July 7, 2004, to November 15, 
2004?

3.  What evaluation is warranted for residuals of a cold 
injury to the left foot as of November 16, 2004?

4.  What evaluation is warranted for residuals of a cold 
injury to the right foot from July 7, 2004, to November 15, 
2004?

5.  What evaluation is warranted for residuals of a cold 
injury to the right foot as of November 16, 2004?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to 
January 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2003 and September 2004 rating decisions 
of the Providence, Rhode Island, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the March 2003 rating 
decision, the RO denied entitlement to service connection for 
PTSD.  In the September 2004 rating decision, the RO granted 
entitlement to service connection for a bilateral foot 
condition and assigned a 20 percent evaluation.  

In a September 2007 rating decision, the RO determined that 
it had committed clear and unmistakable error in assigning 
one evaluation for both feet in the September 2004 rating 
decision.  The Veteran's service-connected residuals of a 
cold injury to the left foot and residuals of a cold injury 
to the right foot have been assigned separate 20 percent 
evaluations, effective July 7, 2004, and separate 30 percent 
evaluations, effective November 16, 2004.

In December 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence is at least in equipoise on the issue of 
whether the veteran has PTSD as a result of a verified in-
service stressor.

2.  Between July 7, 2004 and November 15, 2004, residuals of 
a cold injury to the left foot were not manifested by pain, 
cold sensitivity, and numbness plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities. 

3.  As of November 16, 2004, residuals of a cold injury to 
the left foot are not manifested by the functional equivalent 
of the loss of use of the foot.

4.  Between July 7, 2004 and November 15, 2004, residuals of 
a cold injury to the right foot were not manifested by pain, 
cold sensitivity, and numbness plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities.

5.  As of November 16, 2004, residuals of a cold injury to 
the right foot are not manifested by the functional 
equivalent of the loss of use of the foot.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, PTSD 
was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2008).  

2.  The criteria for an initial evaluation in excess of 
20 percent residuals of a cold injury to the left foot prior 
to November 16, 2004, and in excess of 30 percent as of 
November 16, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic 
Code 7122 (2008).

3.  The criteria for an initial evaluation in excess of 
20 percent residuals of a cold injury to the right foot prior 
to November 16, 2004, and in excess of 30 percent as of 
November 16, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.104, Diagnostic Code 7122.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  As to the claim for service 
connection for PTSD, the Board is granting this claim in 
full.  Accordingly, assuming, without deciding, that an error 
was committed with respect to either the duty to notify or 
the duty to assist, such error was harmless and will not be 
further discussed.  

As to the claims for increase involving residuals of a cold 
injury to the left and right feet, the Board notes that as 
service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. 
§ 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  The decision of the United States 
Court of Appeals for Veterans Claims in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard as to these 
issues.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including VA medical records, and, as warranted by 
law, affording VA examinations.  The Veteran testified at a 
hearing before the undersigned in December 2008.  Following 
the hearing, he submitted additional evidence along with a 
waiver of initial consideration of that evidence.  Thus, the 
Board may consider that evidence in the first instance.  The 
Veteran has been afforded a meaningful opportunity to 
participate in the adjudication of the claims.  There is not 
a scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.  

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, 
testimony, and VA medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection

Service connection may be granted for any current disability 
for which it is shown was caused by a disease or injury 
incurred or aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Establishing entitlement to service 
connection for PTSD consists of medical evidence establishing 
a diagnosis of the condition, credible supporting evidence 
that the claimed in-service stressor actually occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor  
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v.  Brown, 5 Vet. App. 60, 66 (1993).  

The Veteran's service records show that he participated in 
the assault and seizure of Inchon in September 1950, and in 
operations against enemy forces in South and Central Korea 
between December 1950 and August 1951.  This is prima facie 
evidence that he engaged in combat against enemy forces while 
in the military.  Therefore, the Board accepts the veteran's 
lay statements and testimony as proof of an in-service 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f).

The evidence of record shows that some professionals have 
diagnosed the Veteran with PTSD and some have diagnosed the 
Veteran with dysthymia and a dysthymic disorder, specifically 
finding that the Veteran did not meet the criteria for PTSD.  
There are letters from the Vet Center wherein the therapist 
determined that the Veteran has PTSD based upon his service 
in Korea.  This same therapist has written multiple letters 
regarding the Veteran's PTSD and how he meets the criteria 
for such diagnosis.  See July 2002, October 2002, July 2004, 
and April 2005 letters.  Following the December 2008 hearing 
before the undersigned, the Veteran submitted a December 2008 
VA medical record, wherein the VA psychiatrist determined 
that the Veteran had PTSD associated with military trauma 
during combat duty in Korea.  See December 19, 2008, VA 
clinical record.  On the other hand two VA psychologists 
determined that the Veteran did not have PTSD due to service.  
See March 2003 and April 2004 VA examination reports.

When faced with differing professional opinions, the Board 
must weigh the evidence and decide where to give credit and 
where to withhold the same and, in so doing, accept certain 
professional opinions over others.  Schoolman v. West, 12 
Vet. App. 307,  310-11 (1999).  In this case, at a minimum, 
the evidence is in equipoise as to whether the Veteran has 
PTSD due to service.  A VA therapist and psychiatrist have 
diagnosed the Veteran with PTSD due to an in-service 
stressor.  The VA psychologists have determined the Veteran 
does not meet the criteria for PTSD.  Resolving reasonable 
doubt in the Veteran's favor, the Board finds that 
entitlement to service connection for service connection for 
PTSD is warranted.  

Increased Ratings

As noted in the introduction, when VA granted service 
connection for residuals of a cold injury to the feet, it 
initially assigned a single evaluation for both feet.  The RO 
has corrected that error.  See September 2007 rating 
decision.  The Veteran has been in receipt of a 20 percent as 
of July 7, 2004, for each foot and a 30 percent evaluation as 
of November 16, 2004.  He argues he warrants higher 
evaluations.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2008).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the Francisco rule does not apply 
where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson, 12 Vet. 
App. at 126.  The RO has staged the ratings as described 
above.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under Diagnostic Code 7122, residuals of a cold injury allow 
for a 20 percent evaluation when there is arthralgia or other 
pain, numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  
38 C.F.R. § 4.104, Diagnostic Code 7122.  A 30 percent rating 
is assigned for arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  Id.  The 30 percent evaluation is maximum 
evaluation under this Diagnostic Code.  See id.

Under Diagnostic Code 5167, a 40 percent evaluation is 
warranted when there is the loss of use of the foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5167.

The Board will address both feet at the same time because no 
medical professional has provided different clinical findings 
for the feet, i.e., clinical findings for the right foot have 
been identical to those of the left foot.  Each evaluation 
will be addressed separately.

20 percent evaluation

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
entitlement to an initial evaluation in excess of 20 percent 
prior to November 16, 2004, for both residuals of cold 
injuries to the left and right feet.  Prior to November 16, 
2004, the clinical findings fail to establish that the 
Veteran's feet met the criteria for a 30 percent evaluation.  
For example, the August 2004 VA examination report shows that 
the examiner found no objective evidence of painful motion, 
edema, weakness, instability, or tenderness.  Manual muscle 
testing was 5/5 to all muscle groups.  The Veteran had no 
functional limitation when standing or walking, and he 
ambulated on his own power without the use of a cane or 
assistive device.  The toes were cool to touch, but color, 
turgor, texture of the skin were within normal limits.  The 
Veteran had discolored nails.  X-rays revealed no "signs of 
pathology, fracture, evidence of residual cold injury."  The 
examiner concluded they were within normal limits.  Thus, the 
Veteran did not present two or more of the following 
symptoms: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities to warrant a 30 percent evaluation prior to 
November 16, 2004. 

30 percent evaluation

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 30 percent as of November 
16, 2004, for both residuals of a cold injury to the left 
foot and the right foot.  As noted above, the Veteran is at 
the maximum evaluation under Diagnostic Code 7122, and thus 
he cannot obtain a higher evaluation under this Diagnostic 
Code.  In order to warrant a 40 percent evaluation, he would 
need to have either the loss of use of each foot or the 
functional equivalent of loss of use of each foot.  The 
evidence does not demonstrate such a finding.  For example, 
the evidence establishes that the Veteran walks without any 
assistive device.  See June 2005 and April 2008 VA 
examination reports.  This, in no way, establishes the 
functional equivalent of loss of use of the foot.  Thus, an 
evaluation in excess of 30 percent for each foot is not 
warranted. 

In light of the foregoing, the clinical findings preponderate 
against entitlement to initial evaluations in excess of 
20 percent for residuals of a cold injury to the left foot 
and residuals of a cold injury to the right foot prior to 
November 16, 2004, and against evaluations in excess of 
30 percent since November 16, 2004, for both feet.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to an initial evaluation in excess of 20 percent 
prior to November 16, 2004, and in excess of 30 percent since 
November 16, 2004, for residuals of a cold injury to the left 
foot is denied.

Entitlement to an initial evaluation in excess of 20 percent 
prior to November 16, 2004, and in excess of 30 percent since 
November 16, 2004, for residuals of a cold injury to the 
right foot is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


